DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/16/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because Fig 3 graph is difficult to understand and labelling should be in the English language.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract repeats claim 1 limitations, it is not a concise explanation of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the following steps", “the nanomicrospheres”, “the drive”, “the contact process”, “the fluid diversion”, and “the recovery rate” in lines 2, 14, 15,  16, 17, and 18 There is insufficient antecedent basis for this limitation in the claim.

The term "extremely strong" and “high water-cut” in claim 1 are a relative term which renders the claim indefinite.  The term "extremely strong" and “high water-cut” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 2-10 recites the limitation "the crude oil recovery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the properties”, “the temperature, and “the mineralization “in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

10 recites the limitation "the scale", “the type”, and “the corresponding macromolecules” in lines 2, 3, and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:   what mineralization?
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao (US 2018/0298274 A1) OIL FIELD CHEMICAL DELIVERY FLUIDS, METHODS FOR THEIR USE IN THE TARGETED DELIVERY OF OIL FIELD CHEMICALS TO SUBTERRANEAN HYDROCARBON RESERVOIRS AND METHODS FOR TRACING FLUID FLOW teaches Oil field chemical delivery fluids containing a mixture of a base fluid and microcapsules having an oil field chemical contained within the microcapsule are described. Chemical groups in the outer surface of the microcapsules interact with the base fluid and promote the dispersibility of the microcapsules in the base fluid. Chemical groups in the outer surface of the microcapsules interact with the targeted areas of a hydrocarbon reservoir and promote the substantivity of the microcapsules to the targeted areas of the reservoir. The oil field chemical delivery fluids provide for the placement of microcapsules in a desired location within the well and/or reservoirs using properties such as the density of the  
    An emulsion for hydraulic fracturing to provide a one-step delivery of a fracturing fluid and a breaker for hydraulic fracturing of a hydrocarbon-bearing formation is provided. The emulsion for hydraulic fracturing is a water-in-oil-in-water emulsion having an internal aqueous phase that includes a breaker, an external aqueous phase that includes a fracturing fluid and a proppant, and an intermediate hydrocarbon phase separating the internal aqueous phase and external aqueous phase. The emulsion may include nanometer-sized or micrometer-sized particles to form a Pickering emulsion, and Cox et al. (US 2017/0015895 A1) POLYSACCHARIDE COATED NANOPARTICLE COMPOSITIONS COMPRISING IONS TEACHES A composition including a coated nanoparticle including a nanoparticle and a cross-linked carbohydrate-based coating and an ion selected from the group consisting of Li.sup.+, Na.sup.+, K.sup.+, Rb.sup.+, Cs.sup.+, Be.sup.2-, Mg.sup.2+, Ca.sup.2+, Sr.sup.2+, Ba.sup.2+, and mixtures thereof; methods of making and using the composition; and systems including the composition.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.